               Case 16-20516-AJC         Doc 369     Filed 10/22/19     Page 1 of 16




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


IN RE:                                                                Case No. 16-20516-AJC
                                                                      Chapter 7
PROVIDENCE FINANCIAL INVESTMENTS INC.                                 (Jointly Administered)
and PROVIDENCE FIXED INCOME FUND, LLC                                 Case No. 16-20517-AJC

         Debtors.
                                                       /


          TRUSTEE'S MOTION TO COMPROMISE CONTROVERSY
  WITH ADVERSARY DEFENDANT K. ELLIS LTD. AND JOYCELYN OGLE-ELLIS


                              NOTICE OF OPPORTUNITY TO
                           OBJECT AND REQUEST FOR HEARING

        Any interested party who fails to file and serve a written response to this motion within
 twenty-one (21) days after the date of service stated in this motion shall, pursuant to Local Rule
 9013-1(D), be deemed to have consented to the entry of an order granting the relief requested in
 the motion.

        If you object to the relief requested in this paper, you must file a response with the Clerk
 of the Court at United States Courthouse, 301 North Miami Avenue, Miami, FL 33128, and
 serve a copy on the movant’s attorney, Luis R. Casas, 98 SE 7th Street, Suite 1100 Miami,
 Florida 33131 and any other appropriate persons within the time allowed. If you file and serve
 a response within the time permitted, the Court will either schedule and notify you of a hearing
 or consider the response and grant or deny the relief requested without a hearing.

         If you do not file a response within the time permitted, the Court will consider that you
 do not oppose the relief requested in the paper, will proceed to consider the paper without further
 notice or hearing, and may grant the relief requested.


         Plaintiff Maria Yip, the Chapter 7 Trustee for the bankruptcy estate of Providence Financial

Investments, Inc. (“Providence Financial”) and Providence Fixed Income Fund, LLC (“Providence

Fund”) (collectively, the "Providence Debtors"), as the Trustee and the Plaintiff in Adv. Pro. No.

18-01293-AJC filed against Defendant K. Ellis Ltd. (the “Defendant”), by and through




50336377;1
              Case 16-20516-AJC         Doc 369      Filed 10/22/19    Page 2 of 16




undersigned counsel, pursuant to Federal Rule of Bankruptcy Procedure 9019 and Local Rule

9019-1, files this motion (the "Motion") seeking entry of an order approving the Trustee's proposed

compromise with the Defendant in the aforementioned adversary proceeding and Joycelin Ogle-

Ellis. In support of this Motion, the Trustee respectfully represents as follows:

                                     Jurisdiction and Venue

         1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.    Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.    The statutory predicates for the relief sought herein are Sections 105(a), 363(b),

and 506 of the Bankruptcy Code, Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Local Rule 9019-1.

                              Procedural and Factual Background

         4.    Providence Financial filed a voluntary petition for relief under Chapter 7 of Title

11 of the United States Code (the "Bankruptcy Code") on July 28, 2016.

         5.    On the same date, Providence Fund filed a voluntary petition for relief under

Chapter 7 of Title 11 of the Bankruptcy Code.

         6.    The Trustee believes that the Providence Debtors were used as part of a global

Ponzi scheme that raised over $64 million in the United States and defrauded investors. Antonio

Buzaneli, Jose Ordoñez, Julio Rivera, and other co-conspirators utilized the Providence Debtors,

along with entities located in the United States and abroad, to perpetrate their fraudulent scheme.

The scheme involved the sale of unregistered securities by way of promissory notes to investors

while promising annual returns typically between 12-13.5%.




                                                 2
50336377;1
               Case 16-20516-AJC        Doc 369       Filed 10/22/19    Page 3 of 16




         7.     The Providence Debtors offered and sold promissory notes to investors throughout

the United States.

         8.     In order to market and sell the promissory note investments, Providence recruited

what Providence referred to as its “originators.” The originators were promised commissions,

which were denominated “referral fees,” for successfully introducing potential investors who

ended up issuing funds to the Debtors to purchase these promissory notes.

         9.     Based on the Trustee’s review of the Debtors’ records, it appeared that the

Defendant received funds which were characterized as referral fees.

         10.    On July 26, 2018, the Trustee filed an Adversary Complaint [ECF No. 1 in Adv.

Pro. No. 18-01293-AJC] against Defendant K Ellis Ltd., asserting claims to avoid and recover

referral fees and for other relief, seeking entry of a judgment totaling at least $108,690 against the

Defendant.

         11.    Joycelyn Ogle-Ellis is the wife of Kevin Ellis, who is the principal of Defendant K

Ellis Ltd. The promissory note from which Defendant K Ellis Ltd. derived referral fees was issued

to Ms. Ogle-Ellis. Liberty Trust Company Ltd., on behalf of Ms. Ogle-Ellis, filed Proof of claim

#287 in the Providence Financial case. Ms. Ogle-Ellis has a claim totaling $269,500.

         12.    The compromise with the Defendant and Ms. Ogle-Ellis was extensively negotiated

between counsel for the Trustee and counsel for the Defendant and Ms. Ogle-Ellis. In evaluating

the compromise, the Trustee took into consideration the Defendant's defenses to this action and

that the amount being paid by the Defendant is a significant enough sum of the referral fees

received by the Defendant to warrant this settlement. The Trustee, in additional to the monetary

recovery, also negotiated for the Ogle-Ellis Proof of Claim to be disallowed pursuant to the

Settlement Agreement between the Parties, reducing the liability to these estates.



                                                  3
50336377;1
               Case 16-20516-AJC        Doc 369      Filed 10/22/19    Page 4 of 16




The Proposed Settlement Agreement

         13.    Subject to court approval, the Trustee, the Defendant, and Ms. Ogle-Ellis entered

into a Settlement Agreement in which: 1) the Defendant agreed to pay the estate the total sum of

seven thousand five hundred dollars ($7,500) in one lump sum payment within 15 days of the

issuance of a Final Settlement Order (as defined in the Settlement Agreement) by this Court; 2)

Ms. Ogle-Ellis agreed that Proof of Claim #287 be disallowed pursuant to the Settlement

Agreement; and 3) the Trustee, in exchange for the above, agrees to the dismissal with prejudice

of the Adversary Proceeding (Adv. Pro. No. 18-01293-AJC). A copy of the Settlement Agreement

is attached as Exhibit "A" to this Motion. A copy of the proposed Order is attached as Exhibit

"B" to this Motion.

                                        Relief Requested

         14.    The Trustee seeks entry of an order pursuant to Federal Rule of Bankruptcy

Procedure 9019 approving the Trustee's proposed compromise with the Defendant and Ms. Ogle-

Ellis as described above and in the attached settlement agreement to this Motion.

                              Legal Basis and Authority for Relief

         15.    Fed. R. Bankr. P. 9019(a) provides, in relevant part, that: “[o]n motion by the

trustee and after notice and a hearing, the court may approve a compromise or settlement.”

Settlements and compromises are a normal part of the bankruptcy process. Protective Comm. for

Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424, 88 S. Ct. 1157

(1969) (quoting Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106 (1939)).

         16.    To approve a compromise and settlement under Fed. R. Bankr. P. 9019(a), a

bankruptcy court should find that the compromise and settlement is fair and equitable, reasonable

and in the best interests of the debtor’s estate. See, e.g., TMT Trailer Ferry, 390 U.S. at 424; Air



                                                 4
50336377;1
                Case 16-20516-AJC         Doc 369       Filed 10/22/19     Page 5 of 16




Line Pilots Ass., Int’l v. America National Bank and Trustee Co. of Chicago (In re Ionosphere

Clubs, Inc.), 156 B.R. 413, 426 (S.D.N.Y. 1993), aff’d, 17 F. 3d 600 (2d Cir. 1994).

          17.    Approval of a settlement in a bankruptcy proceeding is within the sound discretion

of the Court, and will not be disturbed or modified on appeal unless approval or disapproval is an

abuse of discretion. In re Arrow Air, Inc., 85 B.R. 886, 891 (Bankr. S.D. Fla. 1988). The test is

whether the proposed settlement “falls below the lowest point in the range of reasonableness.” Id.

at 891.

          18.    The Court must consider the following factors in determining whether to approve

the settlement agreement: (i) the probability of success in the litigation; (ii) the difficulties, if any,

to be encountered in the matter of collection; (iii) the complexity of the litigation involved and the

expense, inconvenience and delay necessarily attending it; and (iv) the paramount interest of the

creditors and proper deference to their reasonable views in the premises. In re Justice Oaks, II,

Ltd., 898 F.2d 1544, 1549 (11th Cir.), cert. denied, 498 U.S. 959 (1990) (establishing the legal

standard for approval of settlements).

          19.    Here, all of the relevant Justice Oaks factors weigh heavily in favor of the Court's

approval of the compromise between the Trustee, the Defendant, and Ms. Ogle-Ellis.

          20.    Even if the Trustee were successful in the adversary proceeding against the

Defendant, there would be collection difficulties absent this settlement based on the Defendant's

status as a small corporation with few known assets. The Trustee, in her business judgment,

determined that the settlement presents the best opportunity to collect from the Defendant in

regards to this adversary proceeding and that this settlement is in the best interest of creditors by

reducing the liabilities to these estates by $269,500.




                                                    5
50336377;1
               Case 16-20516-AJC         Doc 369       Filed 10/22/19     Page 6 of 16




         21.    Moreover, given the vagaries of litigation, there are no guarantees as to the potential

result of the litigation against the Defendant, which in turn will be expensive to prosecute given

the complexity of the issues presented in this case, which involve a complex Ponzi scheme.

         22.    The settlement with the Defendant and Ms. Ogle-Ellis therefore meets the Justice

Oaks factors, as it will benefit creditors and the estate.

         WHEREFORE, for all of the foregoing reasons, the Trustee respectfully requests entry of

an order approving the Trustee's proposed compromises as to Adv. Pro. No. 18-01293-AJC

between the Trustee, the Defendant, and Ms. Ogle-Ellis.



Dated: October 22, 2019                         Respectfully submitted,

                                                AKERMAN LLP
                                                Three Brickell City Centre
                                                98 Southeast Seventh Street, 11th Floor
                                                Miami, Florida 33131
                                                Phone: (305) 374-5600
                                                Fax: (305) 374-5095

                                                By: /s/ Luis R. Casas
                                                    Eyal Berger, Esq.
                                                    Florida Bar Number: 0011069
                                                    Email: eyal.berger@akerman.com
                                                    Luis R. Casas, Esq.
                                                    Florida Bar Number: 0094222
                                                    Email: luis.casasmeyer@akerman.com

                                                       Counsel for Trustee


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true copy of the foregoing was furnished on October 22,

2019 to all parties receiving electronic notice via CM/ECF.

                                                        By: /s/ Luis R. Casas
                                                            Luis R. Casas, Esq.

                                                   6
50336377;1
Case 16-20516-AJC   Doc 369   Filed 10/22/19   Page 7 of 16




               EXHIBIT "A"
             Case 16-20516-AJC        Doc 369     Filed 10/22/19      Page 8 of 16




                       SETTLEMENT AGREEMENT AND RELEASE

        This SETTLEMENT AGREEMENT AND RELEASE ("Agreement") is made and entered on the
last date set forth on the signature pages below ("Effective Date"), by and between Maria Yip, in
her capacity as Chapter 7 Trustee for the bankruptcy estates of Providence Financial
Investments, Inc. and Providence Fixed Income Fund, LLC (the "Trustee"), on the one hand, and
K. Ellis Ltd., (the "Defendant"), and Joycelin Ogle-Ellis ("Ogle-Ellis") on the other hand.
Collectively, the Trustee, the Defendant, and Ogle-Ellis shall be referred to as the "Parties,"

                                           RECITALS:

        A.    On July 28, 2016, Providence Financial Investments, Inc. and Providence Fixed
Income Fund, LLC (collectively, the "Debtors") filed voluntary petitions for relief under Chapter
7, Title 11 of the United States Code, jointly administered under the case captioned In re
Providence Financial Investments, Inc., Case No. 16-20516-AJC, pending in the United States
Bankruptcy Court for the Southern District of Florida.

        B,     Shortly thereafter, the Trustee was appointed as the duly acting Chapter 7 Trustee
for the Debtors' estates.

       C.      On July 26, 2018, the Trustee commenced an adversary proceeding against the
Defendant in the United States Bankruptcy Court for the Southern District of Florida (the
"Court") in an action styled Maria Yip, as Trustee of Providence Financial Investments, Inc. and
Providence Fixed Income Fund, LLC v. K. Ellis Ltd.,, Adv. Pro. No. 18-01293-AJC (the
"Adversary Proceeding").

        D.      Ogle-Ellis filed Proof of Claim #287 in the Providence Financial Investments,
Inc. chapter 7 case, which claim totals $269,500.

       E.       In order to avoid the high costs and uncertainties of litigation in the Adversary
Proceedings, the Parties have participated in good-faith settlement negotiations, and have
reached a settlement, the terms of which they now have set forth in this Agreement.

        NOW, THEREFORE, in consideration of the promises and the mutual covenants of the
Parties stated in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:

        1.      Recitations. The above recitations are true and correct, are incorporated herein
by this reference, and constitute a part of this Agreement,

        2.     Non-Admission of Liability. Nothing in this Agreement shall constitute or be
construed as an admission of liability on behalf of the Parties, their agents, affiliates, assigns,
parents, successors, subsidiaries, and/or successors, or an admission as to the validity of any
allegations by either Party.


                                        Page 1 of 6
50333539;1
                  Case 16-20516-AJC        Doc 369         Filed 10/22/19   Page 9 of 16




         3.      Attorney Representation. Each Party warrants and represents that each Party is
 entering into this Agreement voluntarily, and without any duress or undue influence. Each Party
 further represents that each Party has been encouraged to and have had the opportunity to consult
 with legal counsel of their own choosing.

             4.      Terms. As full and final settlement of the dispute, the Parties agree as follows:

             4.1.    The Defendant shall make a one-time settlement payment in the amount of $7,500
                     to the Trustee (the "Settlement Payment") within 15 days of issuance of the Final
                     Settlement Order (defined in Section 5 below) by the Court. The Settlement
                     Payment shall be in the form of a cashier's check made payable to Maria Yip,
                     Chapter 7 Trustee for the estates of Providence Financial Investments, Inc. and
                     Providence Fixed Income Fund, LLC and shall be mailed to the Trustee at the
                     following address: 2 S. Biscayne Blvd Suite 2690, Miami, FL 33131

             4.2.    Ogle-Ellis agrees that Proof of Claim #287 will be disallowed pursuant to this
                     Agreement. The Trustee will seek, as part of the motion seeking Court approval
                     of this Agreement, that Proof of Claim #287 be disallowed.

             4.3.    After entry of the Final Settlement Order and upon receipt of the Settlement
                     Payment in full, the Trustee shall dismiss the Adversary Proceeding with
                     prejudice, with each Party to bear each Party's own fees and costs.

             4.4.    The Parties agree that the Court shall retain jurisdiction to enforce this
                     Agreement.

          5.      Conditions Precedent. This Agreement is subject to and conditioned upon the
  entry of a final, non-appealable order by the Court approving the Agreement (the "Final
  Settlement Order"). In the event that the Court does not approve the Agreement, nothing herein
  shall be deemed a representation or admission by any Party as to any issue, and the Parties shall
  be returned to the status quo prior to the entry into this Agreement.

         6.     Release/Waiver. With the exception of Section 4.4 hereof, the Defendant, as
 part of the consideration for the Trustee entering into this Agreement, hereby forever releases
 and/or waives any and all claims the Defendant may have or could claim to have against the
 bankruptcy estates of the Debtors, the Trustee, or the agents of the Trustee, which release shall
 be effective immediately upon the entry of a Final Settlement Order approving this Agreement.

         7.      Release/Waiver. The Trustee, as part of the consideration for the Defendant
 entering into this Agreement, hereby forever releases and/or waives any and all claims the
 Trustee may have or could claim to have against the Defendant, which release shall be effective
 upon both the entry of a Final Settlement Order approving this Agreement and the Trustee's
 receipt of the payment contemplated in Section 4.1 above.

       8.    Entire Agreement. This Agreement constitutes the sole and entire agreement
 between the Parties as to the Adversary Proceeding and supersedes all prior and

                                             Page 2 of 6
50333539;1
             Case 16-20516-AJC       Doc 369     Filed 10/22/19      Page 10 of 16




  contemporaneous statements, promises, understandings or agreements, whether written or oral.
  Each Party acknowledges: that no promise or inducement has been offered except as set forth
  herein; that this Agreement has been executed after each of the Parties has made an independent
  investigation of the facts and has had the opportunity to rely upon the legal knowledge and the
  advice of attorneys in executing this Agreement; and that this Agreement is in full accord and
  satisfaction of the Adversary Proceeding.

         9.     Amendments. This Agreement may be amended, modified or altered at any time
 upon the approval of the Parties and the Court; however, any such amendment must be in writing
 and signed by all Parties and approved by the Court in order for such amendment to be of any
 force and effect.

        10.    Partial Invalidity. If any provision of this Agreement is declared by any court of
competent jurisdiction or any administrative judge to be void or otherwise invalid, all of the
other terms, conditions and provisions of this Agreement shall remain in full force and effect to
the same extent as if that part declared void or invalid had never been incorporated in the
Agreement and in such form, the remainder of the Agreement shall continue to be binding upon
the Parties.

        11.    Survival. All representations and warranties contained herein shall survive the
execution and delivery of this Agreement, and the execution and delivery of any other document
or instrument referred to herein.

        12.      Applicable Law, This Agreement shall be subject to and governed by the laws
  of the State of Florida, without giving any effect to the conflicts or choice of laws principles
  which otherwise might be applicable.

         13.    Counterparts. This Agreement may be signed and executed in one or more
  counterparts, each of which shall be deemed an original and all of which together shall
  constitute one Agreement. Delivery of an executed counterpart of a signature page of this
  Agreement by facsimile or email shall be effective as delivery of an originally executed
  counterpart of this Agreement.

      14.     No Adverse Construction. The Parties acknowledge that this Agreement has
been prepared by each of them. In the event any part of this Agreement is found to be
ambiguous, such ambiguity shall not be construed against any Party.

        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below.

                                    [Rest of Page Left Blank]




                                       Page 3 of 6
50333539;1
                 Case 16-20516-AJC                      Doc 369    Filed 10/22/19    Page 11 of 16




ACCEPTED AND AGREED:




Kein Ellis                                                             Dated:             02019
on 13'61-i.alf of K. Ellis Ltd.




STATE OF             f10-4 ak.                 )

                                                        SS.

COUNTY OF                &OIL)kC                   )

         Subscribed and sworn to before me on this                        \I    day of C.;41)        , 2019, by

 K eoki.             kh                 ,   proved to me on the basis of satisfactory evidence to be the person

who appeared before me.




Signature of Notary Public


                        LAVER,     "NALIACE
             •     MY   commis,slui 0 GO 331717
                      EXPIRES: Juno 24,2023
                  goadedrau Notary Publk UNierwrfters




                                                         Page 4 of 6
50333539;1
                  Case 16-20516-AJC                  Doc 369   Filed 10/22/19     Page 12 of 16




 ACCEPTED AND AGREED:




                                                               Dated: /0/L5      , 2019


 STATE OF          P.."40/%-             )

                                               SS.

 COUNTY OF &a L4/4.4)..) )
                                                           14
             Subscribed and sworn to before me on this /57- day of            oc.,ive&---.A,   2019, by

 _i(ftle,e40
  sj
                       k-i 14, proved to me on the basis of satisfactory evidence to be the person
who appeared before me.




Signature of Notary Public




              Notary Public State of Florida
    .04.00 itok
           -; Marianne Hamilton
           A My Common FF 988410
     ? P 107  axplrea 05/03/2020




                                                Page 5 of 6
S0333539;1
               Case 16-20516-AJC       Doc 369         Filed 10/22/19      Page 13 of 16




 ACCEPTED AND AGREED;




    444,z—                                Dated: detkret.,                            2-/ 2019
   RIA YIP, THE HAPTER 7 TfRUSTEE FOR THE
BANKRUPTCY ESTATE OF PROVIDENCE FINANCIAL
INVESTMENTS, INC. AND PROVIDENCE FIXED
INCOME FUND, LLC


STATE OF          a   pg I      )

                                        SS.

COUNTY OF /4 /4-04/

             Subscribed and sworn to before me on this 7--1 c+-day of De41*6-47.--, 2019, by

   "4"gtikki, Yt             , proved to me on the basis of satisfactory evidence to be the person

who appeared before me.
                                                              RICHARD DIAZ
                                                          MY COMMISSION
                                                 41*                     # G0035127
                                                           EXPIRES October
                                                                           02, 2020




Signature of Notary Public




                                         Page 6 of 6
50333539;1
Case 16-20516-AJC   Doc 369   Filed 10/22/19   Page 14 of 16




                EXHIBIT "B"
              Case 16-20516-AJC         Doc 369     Filed 10/22/19      Page 15 of 16




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

IN RE:                                                                Case No. 16-20516-AJC
                                                                      Chapter 7
PROVIDENCE FINANCIAL INVESTMENTS INC.                                 (Jointly Administered)
and PROVIDENCE FIXED INCOME FUND, LLC                                 Case No. 16-20517-AJC

         Debtors.
                                                      /


  ORDER GRANTING TRUSTEE’S MOTION TO COMPROMISE CONTROVERSY
  WITH ADVERSARY DEFENDANT K. ELLIS LTD. AND JOYCELIN OGLE-ELLIS

         THIS MATTER came before the Court upon the Trustee's Motion to Compromise

Controversy With Defendant K. Ellis Ltd. and Joycelin Ogle-Ellis. [ECF No.--] (the "Motion").

The Court, having reviewed the Motion and the record in this case, having been duly advised in

the premises, having noted that the Motion was properly served, having noted that no objections

were asserted against the relief requested in the Motion, and having found that based on the record

before the Court that the Settlement Agreement satisfies the factors enumerated in In re Justice

Oaks, II, Ltd., 898 F.2d 1544, 1549 (11th Cir.), cert. denied, 498 U.S. 959 (1990), and that therefore




50341767;1
              Case 16-20516-AJC            Doc 369   Filed 10/22/19    Page 16 of 16




the Trustee's business judgment is prudent in entering into the Settlement Agreement between the

Trustee, Adversary Defendant K. Ellis Ltd., and Joycelin Ogle-Ellis attached to the Motion as

Exhibit "A" (the "Settlement Agreement"). The Court hereby finds that good cause exists to

grant the relief requested in the Motion, and

         ORDERS AND ADJUDGES as follows:

         1.     The Motion is GRANTED, and the Settlement Agreement is hereby APPROVED

and incorporated herein in its entirety.

         2.     Proof of Claim #287 filed on behalf of Joycelin Ogle-Ellis in the Providence

Financial Investments Inc. case (Case No. 16-20516-AJC) is disallowed in its entirety.

         3.     The Trustee is authorized to take any and all action necessary to consummate the

Settlement Agreement.

         4.     The Court retains jurisdiction to enforce the provisions of this Order.

                                                 ###
Submitted by:

Luis R. Casas
Counsel for Trustee
AKERMAN LLP
Three Brickell City Centre
98 Southeast Seventh Street, 11th Floor
Miami, Florida 33131
Phone: (305) 374-5600
Fax: (305) 374-5095
E-mail: luis.casasmeyer@akerman.com

(Attorney Casas is directed to mail a conformed copy of this order immediately upon receipt to
all parties of interest.)




                                                 -2-
50341767;1
